UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 0-22793 PriceSmart, Inc. (Exact name of registrant as specified in its charter) Delaware 33-0628530 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9740 Scranton Road, San Diego, CA92121 (Address of principal executive offices) (858) 404-8800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ Smaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No þ The registrant had29,897,244 shares of its common stock, par value $0.0001 per share, outstanding at December 31, 2010. PRICESMART, INC. INDEX TO FORM 10-Q Page PART I—FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS 1 CONSOLIDATED BALANCE SHEETSAS OFNOVEMBER 30, 2010 (UNAUDITED) AND AUGUST 31, 2010 2 CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE MONTHS ENDED NOVEMBER 30, 2- UNAUDITED 3 CONSOLIDATED STATEMENTS OFEQUITY FOR THE THREE MONTHS ENDED NOVEMBER 30, 2- UNAUDITED 4 CONSOLIDATED STATEMENTSOF CASH FLOWS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2- UNAUDITED 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED 6 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 31 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 44 ITEM4. CONTROLS AND PROCEDURES 45 PART II—OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 46 ITEM1A. RISK FACTORS 46 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 47 ITEM3. DEFAULTS UPON SENIOR SECURITIES 47 ITEM4. (REMOVED AND RESERVED) 47 ITEM5. OTHER INFORMATION 47 ITEM6. EXHIBITS 48 i PART I—FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS PriceSmart, Inc.’s (“PriceSmart” or the “Company”) unaudited consolidated balance sheet as of November 30, 2010 and the consolidated balance sheet as of August31,2010, the unaudited consolidated statements of income for the threemonthsended November 30, 2010 and 2009,the unaudited consolidated statements ofequity for the three months ended November 30, 2010 and 2009, and the unaudited consolidated statements of cash flows for the three months ended November 30, 2010 and 2009, are includedherein. Also included herein are thenotes to the unaudited consolidated financial statements. 1 PRICESMART, INC. CONSOLIDATED BALANCE SHEETS (AMOUNTS IN THOUSANDS, EXCEPT SHARE DATA) November 30, August 31, (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ 73,346 Short-term restricted cash 1,240 Receivables, net of allowance for doubtful accounts of $17 and $15 as ofNovember 30andAugust 31, 2010, respectively. 2,855 Merchandise inventories 131,190 Deferred tax assets – current 3,639 Prepaid expenses and other current assets 21,879 Assets of discontinued operations 692 Total current assets 234,841 Long-term restricted cash 5,640 Property and equipment, net 265,544 Goodwill 37,471 Deferred tax assets – long term 16,637 Other assets 4,341 Investment in unconsolidated affiliates 8,091 Total Assets $ $ 572,565 LIABILITIES AND EQUITY Current Liabilities: Short-term borrowings $ $ 3,551 Accounts payable 124,401 Accrued salaries and benefits 10,911 Deferred membership income 9,729 Income taxes payable 6,615 Other accrued expenses 12,095 Long-term debt, current portion 7,715 Deferred tax liability – current 357 Liabilities of discontinued operations 109 Total current liabilities 175,483 Deferred tax liability – long-term 1,198 Long-term portion of deferred rent 3,272 Long-term income taxes payable, net of current portion 3,564 Long-term debt, net of current portion 53,005 Total liabilities 236,522 Equity: Common stock, $0.0001 par value, 45,000,000 shares authorized; 30,625,666 and 30,624,666 shares issued and 29,898,909 and 29,897,909 shares outstanding (net of treasury shares) as of November 30 and August 31, 2010, respectively. 3 3 Additional paid-in capital 379,368 Tax benefit from stock-based compensation 4,490 Accumulated other comprehensive loss ) (16,672 ) Accumulated deficit ) (15,578 ) Less: treasury stock at cost; 726,757 and 726,757 shares as of November 30 and August 31, 2010, respectively. ) (15,568 ) Total PriceSmart stockholders’ equity and total equity 336,043 Total Liabilities and Equity $ $ 572,565 See accompanying notes. 2 PRICESMART, INC. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED—AMOUNTS IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended November 30, Revenues: Net warehouse club sales $ $ Export sales Membership income Other income Total revenues Operating expenses: Cost of goods sold: Net warehouse club Export Selling, general and administrative: Warehouse club operations General and administrative Pre-opening expenses Total operating expenses Operating income Other income (expense): Interest income Interest expense ) ) Other income (expense), net ) 4 Total other expense ) ) Income from continuing operations before provision for income taxes and loss of unconsolidated affiliates Provision for income taxes ) ) Loss of unconsolidated affiliates (5 ) (2 ) Income from continuing operations Income from discontinued operations, net of tax 7 9 Net income Netincome attributable to noncontrolling interest — ) Net income attributable to PriceSmart $ $ Net income attributable to PriceSmart: Income from continuing operations Income (loss) from discontinued operations, net of tax 7 9 $ $ Net income per share attributable to PriceSmart and available for distribution: Basic net income per share from continuing operations $ $ Basic net income (loss)per share from discontinued operations, net of tax $ $ Basic net income per share $ $ Diluted net income per share from continuing operations $ $ Diluted net income (loss) per share from discontinued operations, net of tax $ $ Diluted net income per share $ $ Shares used in per share computations: Basic Diluted Dividends per share $ $ See accompanying notes. 3 PRICESMART, INC. CONSOLIDATED STATEMENTS OF EQUITY (UNAUDITED—AMOUNTS IN THOUSANDS) Tax Benefit Accum- From ulated Total Stock- Other PriceSmart Additional based Compre- Accum- Stock- Non- Common Stock Paid-in Compen- hensive ulated Treasury Stock holders' Controlling Total Shares Amount Capital sation Loss Deficit Shares Amount Equity Interest Equity Balance at August 31, 2009 $ 3 $ $ $ ) $ ) $ ) $ $ $ Purchase of treasury stock — (1 ) (1 ) — (1 ) Issuance of restricted stock awards 15 — Forfeiture of restricted stock awards (3 ) — Exercise of stock options 53 — Stock-based compensation — — 62 — Change in fair value of interest rate swaps — ) — — — ) — ) Net income — 53 Translation adjustment — ) Comprehensive income 34 Balance at November 30, 2009 $ 3 $ $ $ ) $ ) $ ) $ $ $ Balance at August 31, 2010 $ 3 $ $ $ ) $ ) $ ) $ $ — $ Exercise of stock options 1 — 7 — 7 — 7 Stock-based compensation — — (1 ) — Change in fair value of interest rate swaps, net of tax — 50 — — — 50 — 50 Net income — Translation adjustment — ) — — — ) — ) Comprehensive income — Balance at November 30, 2010 $ 3 $ $ $ ) $ ) $ ) $ $ — $ See accompanying notes. 4 PRICESMART, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED—AMOUNTS IN THOUSANDS) Three Months Ended November 30, Operating Activities: Net income $ $ Adjustments to reconcile net income to net cashused inoperating activities: Depreciation and amortization Allowance for doubtful accounts 2 (2 ) (Gain)/losson sale ofproperty and equipment 53 (4 ) Deferred income taxes Discontinued operations (9 ) (9 ) Excess tax deficiency (benefit) on stock-based compensation 1 ) Equity inlosses of unconsolidated affiliates 5 2 Stock-based compensation Change in operating assets and liabilities: Change inreceivables, prepaid expenses and other current assets, accrued salaries and benefits, deferred membership income and other accruals ) Merchandise inventories ) ) Accounts payable Net cash used in continuing operating activities ) ) Net cash provided by(used in) discontinued operating activities ) Net cash used in operating activities ) ) Investing Activities: Purchases of property and equipment ) ) Proceedsfrom disposal of property and equipment 4 60 Capital contribution to Panama joint venture — ) Net cash used in continuing investing activities ) ) Net cash used in discontinued investing activities — — Net cash used in investing activities ) ) Financing Activities: Proceeds from bank borrowings Repayment of bank borrowings ) ) Addition to restricted cash ) — Excess tax (deficiency) benefit on stock-based compensation (1 ) 62 Purchase of treasury stock — (1 ) Proceeds from exercise of stock options 7 Net cashprovided by(used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents 55 ) Netincrease (decrease) in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest, net of amounts capitalized $ $ Income taxes $ $ 5 PRICESMART, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) November 30, 2010 NOTE 1 – COMPANY OVERVIEW AND BASIS OF PRESENTATION PriceSmart, Inc.’s (“PriceSmart” or the “Company”) business consists primarily of international membership shopping warehouse clubs similar to, but smaller in size, than warehouse clubs in the United States. As of November 30, 2010, the Company had 28warehouse clubs in operation in 11 countries and one U.S. territory (five in Costa Rica, fourin Panama and Trinidad, three in Guatemala and the Dominican Republic, twoin El Salvador and Honduras and one each in Aruba, Barbados, Jamaica, Nicaragua and the United States Virgin Islands), of which the Company owns 100% of the corresponding legal entities (see Note 2 - Summary of Significant Accounting Policies).The Company opened a new warehouse club in Santo Domingo, Dominican Republic (“Arroyo Hondo”) on November 5, 2010.In November 2010, the Company through its Colombian subsidiary acquired approximately 210,000 square feet of land in Barranquilla, Colombia for approximately 12.1 billion Colombian Pesos (the equivalent of approximately $6.5 million United States Dollars as of the acquisition date.) The Company plans to construct on this site a new membership warehouse club, expected to open during the summer of 2011. In addition to the warehouse clubs operated directly by the Company, there is onefacility in operation in Saipan, Micronesia licensed to and operated by local business people, from which the Company earns a small royalty fee. The Companyprimarily operates in three segments based on geographic area. Basis of Presentation - Theinterim consolidatedfinancial statements have been prepared in accordance with the instructions to Form 10-Q for interim financial reporting pursuant to the rules and regulations of the U.S. Securities and Exchange Commission ("SEC").These interim consolidatedfinancial statements should be read in conjunction with the consolidated financial statements and notes included in the Company’s annual report filed on Form 10-K for the fiscal year ended August 31, 2010.The interim consolidatedfinancial statements include the accounts of PriceSmart, Inc., a Delaware corporation, and its subsidiaries.Intercompany transactions between the Company and its subsidiaries have been eliminated in consolidation. In accordance with the Financial Accounting Standards Board’s (“FASB”)revised guidance establishing general accounting standards and disclosure of subsequent events, the Company has evaluated subsequent events through the date and time these financial statements were issued. The Company has utilized net income, rather than net income from continuing operations, as the starting point on the consolidated statements of cash flows for the periods presented, in order to reconcile net income to net cash flows from operating activities as required by the indirect method. Therefore, prior periods have been reclassified to conform to current year presentation. This change had no effect on cash from operating activities. 6 PRICESMART, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation - Theinterim consolidatedfinancial statements of the Company included herein include the assets, liabilities and results of operations of the Company’s majority and wholly owned subsidiaries as listed below. All significant intercompany accounts and transactions have been eliminated in consolidation. Theinterim consolidatedfinancial statements have been prepared by the Company without audit, pursuant to the rules and regulations of theSEC, and reflect all adjustments (consisting of normal recurring adjustments) that are, in the opinion of management, necessary to fairly present the financial position, results of operations, and cash flows for the interim periods presented. Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with U.S. generally accepted accounting principles ("U.S. GAAP") have been condensed or omitted pursuant to such SEC rules and regulations. Management believes that the disclosures made are adequate to make the information presented not misleading. The results for interim periods are not necessarily indicative of the results for the full year. The table below indicates the Company’s percentage ownership of and basis of presentation for each subsidiary as of November 30, 2010: Subsidiary Countries Ownership Basis of Presentation PriceSmart, Aruba Aruba 100.0% Consolidated PriceSmart, Barbados Barbados 100.0% Consolidated PriceSmart, Colombia Colombia 100.0% Consolidated(1) PSMT Caribe, Inc.: Costa Rica Costa Rica 100.0% Consolidated Dominican Republic Dominican Republic 100.0% Consolidated El Salvador El Salvador 100.0% Consolidated Honduras Honduras 100.0% Consolidated PriceSmart, Guam Guam 100.0% Consolidated(2) PriceSmart, Guatemala Guatemala 100.0% Consolidated PriceSmart Holdings, Inc. St. Lucia 100.0% Consolidated(3) PriceSmart, Jamaica Jamaica 100.0% Consolidated PriceSmart, Nicaragua Nicaragua 100.0% Consolidated PriceSmart, Panama Panama 100.0% Consolidated PriceSmart Exempt SRL Barbados 100.0% Consolidated(3) PriceSmart, Trinidad St. Lucia/Trinidad 100.0% Consolidated(4) PriceSmart, U.S.Virgin Islands U.S.Virgin Islands 100.0% Consolidated GolfPark Plaza, S.A. Panama 50.0% Equity(5) Price Plaza Alajuela PPA, S.A. Costa Rica 50.0% Equity(5) Newco2 Costa Rica 50.0% Equity(5) During fiscal year 2010, the Company created this subsidiary to record the investment and costs associated with the construction of membership warehouse clubs in Colombia. Entity is treated as discontinued operations in the consolidated financial statements. These subsidiaries act asinvestment and holding companies for the Company’s subsidiaries in Trinidad and Jamaica. The Company acquired the remaining 5% ownership in May 2010, fiscal year 2010.(See Note 12 - Acquisition of Noncontrolling Interest). Purchases of joint venture interests during the first quarter of fiscal year 2009 arerecorded as investment in unconsolidated affiliates on the consolidated balance sheets. (See Note 13 – Unconsolidated Affiliates) Use of Estimates – The preparation of financial statements in conformity withU.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes. Actual results could differ from those estimates. Variable Interest Entities–The Company reviews and determinesat the start of each arrangement, or subsequently if a reconsideration event occurs,whether any of its investments in joint ventures are a Variable Interest Entity (“VIE”) and whether it must consolidate a VIE and/or disclose information about its involvement in a VIE. The Company has determined that the joint ventures for GolfPark Plaza, Price Plaza Alajuela and Newco2 are VIEs. The Company has determined that it is not theprimary beneficiary of the VIEs and, therefore, has accounted for these entities under the equity method. Cash and Cash Equivalents –Cash and cash equivalents represent cash and short-term investments with maturities of three months or less when purchased. Restricted Cash –As of November 30, 2010, the Company had short-term restricted cash of approximately $1.2 million.This consisted of the current portion of a certificate of deposit maintained by the Company’s Honduras subsidiary with the Banco Del Pais related to the loan agreement entered into by the subsidiary with Banco del Pais.The Company has long-term restricted cash of approximately $13.6 million. This consisted of approximately $4.8 million for the long-term portion of the Banco Del Pais certificate of deposit, $8.0 million for a time deposit pledged by the Company for the establishment of a loan entered into by the Company’s Colombia subsidiary and deposits made directly with federal regulatory agencies and within banking institutions in compliance with federal regulatory requirements in Costa Rica and Panamaof approximately $831,000. 7 PRICESMART, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) Merchandise Inventories –Merchandise inventories, which include merchandise for resale, are valued at the lower of cost (average cost) or market. The Company provides for estimated inventory losses and obsolescence between physical inventory counts on the basis of a percentage of sales.The provision is adjusted periodically to reflect the trend of actual physical inventory count results, with physical inventories occurring primarily in the second and fourth fiscal quarters.In addition, the Company may be required to take markdowns below the carrying cost of certain inventory to expedite the sale of such merchandise. Allowance for Doubtful Accounts – The Company generally does not extend credit to its members, but may do so for specific wholesale, government, other large volume members and for subtenants. The Company maintains an allowance for doubtful accounts based on assessments as to the probability of collection of specific customer accounts, the aging of accounts receivable, and general economic conditions. Property and Equipment – Property and equipment are stated at historical cost. Depreciation is computed on the straight-line basis over the estimated useful lives of the assets. The useful life of fixtures and equipment ranges from three to 15 years and that of buildings from ten to 25 years. Leasehold improvements are amortized over the shorter of the life of the improvement or the expected term of the lease. In some locations, leasehold improvements are amortized over a period longer than the initial lease term as management believes it is reasonably assured that the renewal option in the underlying lease will be exercised as an economic penalty may be incurred if the option is not exercised. The sale or purchase of property and equipment is recognized upon legal transfer of property. For property and equipment sales, if any long term notes are carried by the Company as part of the sales terms, the sale is reflected at the net present value of current and future cash streams. Acquisition of Business – The Company’s business combinations, where the Company acquires control of one or more businesses, are accounted for under the acquisition method of accounting and include the results of operations of the acquired business from the date of acquisition.Net assets of the acquired business are recorded at their fair value at the date of the acquisition.Any excess of the purchase price over the fair value of tangible net assets acquired is included in goodwill in the accompanying consolidated balance sheets. Changes in the Company’s ownership interest in subsidiaries, while the Company retains controlling financial interest in the subsidiary, are accounted for as an equity transaction. No gain or loss is recognized in consolidated net income or comprehensive income. The carrying amount of the noncontrolling interest is adjusted to reflect the change in the Company’s ownership interest in the subsidiary.Any difference between the fair value of the consideration received or paid and the book value of the noncontrolling interest is recognized in equity attributable to the parent. Lease Accounting – Certain of the Company's operating leases where the Company is the lessee (see Revenue Recognition Policy for lessor accounting), provide for minimum annual payments that increase over the life of the lease. The aggregate minimum annual payments are expensed on the straight-line basis beginning when the Company takes possession of the property and extending over the term of the related lease including renewal options when the exercise of the option is reasonably assured as an economic penalty may be incurredif theoptionis not exercised. The amount by which straight-line rent exceeds actual lease payment requirements in the early years of the leases is accrued as deferred rent and reduced in later years when the actual cash payment requirements exceed the straight-line expense. The Company also accounts in its straight-line computation for the effect of any “rental holidays” and lessor-paid tenant improvements. In addition to the minimum annual payments, in certain locations, the Company pays additional contingent rent based on a contractually stipulated percentage of sales. Fair Value Measurements –The Company measures the fair value for all financial and nonfinancial assets and liabilities that are recognized or disclosed at fair value in the consolidatedfinancial statements on a recurring or nonrecurring basis.The Company measures the fair value forinterest rate swaps on a recurring basis.The nonfinancial assets and liabilities are recognized at fair value subsequent to initial recognition when there is evidence of impairment.There were no material non-financial assets and liabilities deemed impaired and measured at fair value on a nonrecurring basis for the three-month period ended November 30, 2010. The Company has established a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. These tiers include: Level 1, defined as observable inputs such as quoted prices in active markets; Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions.The Company was not requiredto revalue any assets or liabilities utilizing Level1 or Level 3 inputs at the balance sheet dates.The Company's Level 2 assets and liabilities at the balance sheet dates primarily included cash flow hedges (interest rate swaps).The Companydid notmakeany significant transfers in and out of Level 1 and Level 2 fair value tiers. Valuation techniques utilized in the fair value measurement of assets and liabilities presented on the Company’s consolidated balance sheets were not changed from previous practice during the reporting period.The Company discloses the valuation techniques and any change in method of such within the body of each footnote. 8 PRICESMART, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) The following table summarizes financial assets and liabilities measured and recorded at fair value on a recurring basis in the Company’s consolidated balance sheet as of November 30, 2010 (inthousands): Assets and Liabilities: Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Other accrued expenses $ — $ $ — $ Total $ — $ $ — $ The fair value of derivatives is disclosed in further detailin Note 11 - Interest Rate Swaps. As of November 30, 2010 and August 31, 2010, the Company had no significant measurements of financial assets or liabilities at fair value on a nonrecurring basis. Goodwill – Goodwill resulting from certain business combinations totaled $37.4 million at November 30, 2010 and $37.5 million as of August31, 2010.Foreign exchange translation gains and losses related to this balance sheet caption accounted for the change during the three month period ended November 30, 2010. The Company reviews previously reported goodwill at the entity reporting level for impairment on an annual basis or more frequently if circumstances dictate.No impairment of goodwill has been recorded to date. Derivative Instruments and Hedging Activities – Derivative instruments and hedging activitiesconsist of interest rate swaps.Interest rate swaps are accounted for as cash flow hedges. Under cash flow hedging, the effective portion of the fair value of the derivative, calculated as the net present value of the future cash flows, is deferred on the consolidated balance sheets in accumulated other comprehensive loss. If any portion of an interest rate swap were determined to be an ineffective hedge, the gains or losses from changes in market value would be recorded directly in the consolidated statements of income. Amounts recorded in accumulated other comprehensive loss are released to earnings in the same period that the hedged transaction impacts consolidated earnings. (See Note 11—Interest Rate Swaps.) Revenue Recognition – The Company recognizes merchandise sales and export sales revenue when title passes to the customer. Membership income represents annual membership fees paid by the Company’s warehouse club members, which are recognized ratably over the 12-month term of the membership. Membership refunds are prorated over theremaining term of the membership, accordingly, no refund reserve is required to be established for the periods presented.The Company recognizes and presents revenue-producing transactions on a net of tax basis.The Company recognizes gift certificates sales revenue when the certificates are redeemed. The outstanding gift certificates are reflected as "Other accruedexpenses" in the consolidated balance sheets. These gift certificates generally have a one-year stated expiration date from the date of issuance.The Company periodically reviews unredeemed outstanding gift certificates, and the gift certificates that have expired are recognized as “Revenues: Other Income”on the consolidated statements of income. Operating leases, where the Company is the lessor, with lease payments that have fixed and determinable rent increases are recognized as revenue on a straight-line basis over the lease term. The Company also accounts in its straight-line computation for the effect of any "rental holidays." Contingent rental revenue is recognized as the contingent rent becomes due per the individual lease agreements. Cost of Goods Sold – The Company includes the cost of merchandise, food service and bakery raw materials, and one hour photo supplies in cost of goods sold. The Company also includes the external and internal distribution and handling costs for supplying such merchandise, raw materials and supplies to the warehouse clubs. External costs include inbound freight, duties, drayage, fees, insurance, and non-recoverable value-added tax related to inventory shrink, spoilage and damage. Internal costs include payroll and related costs, utilities, consumable supplies, repair and maintenance, rent expense, and building and equipment depreciation at its distribution facilities. Vendor consideration consists primarily of volume rebates, time limited product promotions and prompt payment discounts. Volume rebates are generally linked to pre-established purchase levels and are recorded as a reduction of cost of goods sold when the achievement of these levels is confirmed by the vendor in writing or upon receipt of funds, whichever is earlier. On a quarterly basis, the Company calculates the amount of rebates recorded in cost of goods sold that relates to inventory on hand and this amount is reclassified as a reduction to inventory, if significant. Product promotions are generally linked to coupons that provide for reimbursement to the Company from vendor rebates for the product being promoted.The Company records the reduction in cost of goods sold on a transactional basis for these programs.Prompt payment discounts are taken in substantially all cases, and therefore, are applied directly to reduce the acquisition cost of the related inventory, with the resulting effect recorded to cost of goods sold when the inventory is sold. 9 PRICESMART, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) Selling, General and Administrative – Selling, general and administrative costs are comprised primarily of expenses associated with warehouse operations. Warehouse operations include the operating costs of the Company's warehouse clubs, including all payroll and related costs, utilities, consumable supplies, repair and maintenance, rent expense, building and equipment depreciation, and bank and credit card processing fees. Also included in selling, general and administrative expenses are the payroll and related costs for the Company's U.S. and regional purchasing and management centers. Pre-Opening Costs – The Company expenses pre-opening costs (the costs of start-up activities, including organization costs and rent) as incurred. Asset Impairment Costs –The Company periodically evaluates its long-lived assets for indicators of impairment. Management's judgments are based on market and operational conditions at the time of the evaluation and can include management's best estimate of future business activity.These periodic evaluations could cause management to conclude that impairment factors exist, requiring an adjustment of these assets to their then-current fair value.Future business conditions and/or activity could differ materially from the projections made by management causing the need for additional impairment charges. Closure Costs – The Company records the costs of closing warehouse clubs as follows:severance costs that are determined to be an arrangement for one-time employee termination benefits are accrued at the date the plan of termination has received management authority and approval, the plan identifies the number of employees, job classification, functions, locations and expected completion dates, the plan establishes the terms of the severance, and management has deemed it unlikely that significant changes to the plan will be made.In addition the plan must have been communicated to employees (referred to as the communication date).Lease obligations are accrued at the cease use date by calculating the net present value of the minimum lease payments net of the fair market value of rental income that is expected to be received for these properties from third parties. Gain or loss on the sale of property, buildings and equipment is recognized based on the cash or net present value of future cash to be received as compensation upon consummation of the sale. All other costs are expensed as incurred. Contingencies and Litigation –The Company accounts and reports for loss contingencies if (a) information available prior to issuance of the consolidated financial statements indicates that it is probable that an asset had been impaired or a liability had been incurred at the date of the consolidated financial statements and (b) the amount of loss can be reasonably estimated. Foreign Currency Translation – The assets and liabilities of the Company’s foreign operations are primarily translated to U.S. dollars when the functional currency in the Company’s international subsidiaries is the local currency and not U.S. dollars. Assets and liabilities of these foreign subsidiaries are translated to U.S. dollars at the exchange rate on the balance sheet date, and revenue, costs and expenses are translated at average rates of exchange in effect during the period. The corresponding translation gains and losses are recorded as a component of accumulated other comprehensiveincome or loss.These adjustments will affect net income upon the sale or liquidation of the underlying investment. Monetary assets and liabilities in currencies other than the functional currency of the respective entity are revalued to the functional currency using the exchange rate on the balance sheet date. These foreign exchange transaction gains (losses), including repatriation of funds, which are included as a part of costs of goods sold in the consolidated statements of income. For the first three months of fiscal years 2011 and 2010,the Company recordedapproximately $378,000 and $383,000 in foreign exchange gains, respectively. Stock-Based Compensation – Compensation related to stock options is accounted for by applying the valuation technique based on the Black-Scholes model. Compensation related to stock awards is based on the fair market value at the time of grant with the application of an estimated forfeiture rate, as opposed to only recognizing these forfeitures and the corresponding reduction in expense as they occur. Upon vesting, the Company records compensation expense for the previously estimated forfeiture on stock awards no longer under risk of forfeiture. The Company records asadditional paid-in capital the tax savings resulting from tax deductions in excess of expense for stock-based compensation or a reduction in paid-in capital from the tax deficiency resulting from stock-based compensation in excess of the related tax deduction, based on the Tax Law Ordering method.In addition, the Company reflects the tax saving (deficiency) resulting from the taxation of stock-based compensation as a financing cash flow in its consolidated statement of cash flows, rather than as operating cash flows. Income Taxes – The Company is required to file federal and state income tax returns in the United States and various other tax returns in foreign jurisdictions. The preparation of these tax returns requires the Company to interpret the applicable tax laws and regulations in effect in such jurisdictions, which could affect the amount of tax paid by the Company. The Company, in consultation with its tax advisors, bases its tax returns on interpretations that are believed to be reasonable under the circumstances. The tax returns, however, are subject to routine reviews by the various federal, state and international taxing authorities in the jurisdictions in which the Company files its returns. As part of these reviews, a taxing authority may disagree with respect to the income tax positions taken by the Company (“uncertain tax positions”) and, therefore, require the Company to pay additional taxes. As required under applicable accounting rules, the Company accrues an amount for its estimate of additional income tax liability, including interest and penalties, which the Company could incur as a result of the ultimate or effective resolution of the uncertain tax positions. The Company reviews and updates the accrual for uncertain tax positions as more definitive information becomes available from taxing authorities, upon completion of tax audits, upon expiration of statutes of limitation, or upon occurrence of other events. 10 PRICESMART, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) The Company accounts for uncertain income tax positions by accruing for the estimated additional amount of taxes for the uncertain tax positions when the uncertain tax position does not meet the more likely than not standard for sustaining the position. As of November 30, 2010 and August 31, 2010, the Company had $13.5 million and $13.6 million, respectively, of aggregate accruals for uncertain tax positions (“gross unrecognized tax benefits”). Of these totals, $2.1 million and $2.0 million, respectively, represent the amount, as of these dates, of net unrecognized tax benefits that, if recognized, would favorably affect the Company’s effective income tax rate in any future period. The Company records the aggregate accrual for uncertain tax positions as a component of current or long-term income taxes payable and the offsetting amounts as a component of the Company’s net deferred tax assets and liabilities. These liabilities are generally classified as long-term, even if the underlying statute of limitation will expire in the following twelve months. The Company classifies these liabilities as current if it expects to settle them in cash in the next twelve months. As of November 30, 2010 and August 31, 2010, the Company did not expect to make cash payments for these liabilities in the respective following 12 months. The Company expects changes in the amount of unrecognized tax benefits in the nexttwelve months as the result of a lapse in various statutes of limitations. For thethree months ended November 30, 2010 and 2009, the Company did not record anet reduction in income tax expense as the result of a lapse in the underlying statute of limitations. The lapse of statutes of limitation in the twelve-month period ending November 30, 2011 would result in a reduction to long-term income taxes payable totaling $1.0 million. The Company’s continuing practice is to recognize interest and/or penalties related to income tax matters in income tax expense. Any such items that are unpaid at the balance sheet date and not projected to be paid within the following 12 months are reflected in the long-term income tax payable caption on the consolidated balance sheets. As of November 30, 2010 and August 31, 2010, the Company had accrued $1.6 million and $1.5 million, respectively, for the payment of interest and penalties. The Company has various audits and appeals pending in foreign jurisdictions. The Company does not anticipate that any adjustments from these audits and appeals would result in a significant change to the results of operations, financial condition or liquidity. Tax expense for the first quarter of fiscal year 2011 was $6.8 million on pre-tax income of $21.7 million, as compared to $5.4 million of tax expense on pre-tax income of $15.8 million for the first quarter fiscal year 2010. The effective tax rate for the first quarter of fiscal year 2011 is 31.6% as compared to 34.1%for first quarter of fiscal year 2010. The decrease in the effective tax rate is primarily attributable to a benefit from the re-measurement of the U.S. deferred tax assets of $437,000 due to a change in the U.S. statutory tax rate that is applicable to the current year, from 34% to 35%. The Company is subject to taxation in the U.S. and various states and foreign jurisdictions. The Company is generally no longer subject to income tax examinations by tax authorities in its major jurisdictions except for the fiscal years subject to audit as set forth in the table below: Tax Jurisdiction Fiscal Years Subject to Audit U.S. federal 1995 through 2001 and 2003 through 2010 California (U.S.) 2000 through 2001 and 2004 through 2010 Florida (U.S.) 2000 through 2001 and 2003 through 2010 Aruba 2002 to the present Barbados 2002 to the present Costa Rica 2007 to the present Dominican Republic 2006 to the present El Salvador 2007 to the present Guatemala 2006 to the present Honduras 2006 to the present Jamaica 2004 to the present Mexico 2006 to the present Nicaragua 2007 to the present Panama 2007 to the present Trinidad 2004 to the present U.S. Virgin Islands 2001 to the present Colombia 2009 to the present 11 PRICESMART, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) Recent Accounting Pronouncements FASB ASC 310 In July 2010, the Financial Accounting Standards Board (“FASB”), issued amended guidance with regard to disclosures about the credit quality of financing receivables and the allowance for credit losses.This update is intended to provide additional information to assist financial statement users in assessing an entity’s credit risk exposures and evaluating the adequacy of its allowance for credit losses by providing disclosures that facilitate financial statement users’ evaluation of the nature of credit risk inherent in the entity’s portfolio of financing receivables, how that risk is analyzed and assessed in arriving at the allowance for credit losses, and the changes and reasons for those changes in the allowance for credit losses. The Company is required to adopt this amended guidance on the disclosures as of the end of a reporting period and it is effective for interim and annual reporting periods ending on or after December 15, 2010.The adoption of this guidance on disclosures will not have an impact on the Company’s consolidated financial statements or disclosures with regard to financing receivables. FASB ASC 810 In January 2010, the FASB issued a clarification of scope with regard to accounting for noncontrolling interest in consolidation.The Company adopted the original guidance as of the beginning of its annual reporting period beginning on September 1, 2009 (fiscal year 2010) and for all subsequent interim and annual periods.The adoption of this amendment did not have a material effect on the Company’s financial position or results of operations.In May 2010, the Company purchased the remaining 5% noncontrolling interest of its Trinidad subsidiary.The Company recorded the change in the ownership interest as an equity transaction, adjusting additional paid-in capital for the difference between the fair value of consideration paid less the book value of the noncontrolling interest (see Note 12 - Acquisition of Noncontrolling Interest). FASB ASC 810 In December 2009, the FASB amended guidance and implemented changes regarding how the process by which a reporting entity determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated.The determination of whether a reporting entity is required to consolidate another entity is based on, among other things, the other entity’s purpose and design, and thereporting entity'sability to direct the activities that most significantly impact the other entity’s economic performance.The guidance also requires a reporting entity to provide additional disclosures about its involvement with variable interest entities and any significant changes in risk exposure due to that involvement.A reporting entity will be required to disclose how its involvement with a variable interest entity affects the reporting entity’s financial statements.The Company is required to adopt this guidance as of the beginning of its first annual reporting period that begins after November 15, 2009, whichis fiscal year 2011 for theCompany.The adoption of the standard did not have a material effect on the Company's consolidated financial statements. 12 PRICESMART, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) NOTE 3 – DISCONTINUED OPERATIONS In accordance with FASB guidance on accounting for the impairment or disposal of long-lived assets the accompanying consolidatedfinancial statements reflect the results of operations and financial position of the Company’s activities in Guam as discontinued operations. Following theclosure of the Guam operationsin December 2003,the Company included the results of operations from Guam in the asset impairment and closure costs line of the consolidated statements of income throughMay 2005. However, after the sale of the Philippine operations in August 2005, the results of the Philippines and Guam activitieshave beenconsolidated in the discontinued operations line of the consolidated statements of income.Management views these activities as one activity managed under a shared management structure. Cash flow activities related to the Guam discontinued operations’ leased property will terminatein August 2011, which is the end date of the lease term. The assets and liabilities of the discontinued operations are presented in the consolidated balance sheets under the captions “Assets of discontinued operations” and “Liabilities of discontinued operations.” The underlying assets and liabilities of the discontinued operations for the periods presented are as follows (in thousands): November 30, August 31, Cash and cash equivalents $ $ 41 Accounts receivable, net Prepaid expenses and other current assets 39 39 Other assets Assets of discontinued operations $ $ Other accrued expenses $ $ Liabilities of discontinued operations $ $ The Company’s former Guam operation has a deferred tax asset of $2.6 million, primarily generated from NOLs. This deferred tax asset has a 100% valuation allowance, as the Company currently has no plans that would allow it to utilize these losses. Additionally, a significant portion of these losses are limited as to future use by the Company. The following table sets forth the income (loss) from the discontinued operations of each period presented, in thousands. Three Months Ended November 30, Net warehouse club sales $ — $ — Pre-tax income (loss) from discontinued operations 7 9 Provision for income taxes — — Income (loss) from discontinued operations, net of tax $ 7 $ 9 The income (loss) from discontinued operations, net of taxfor the three months ended November 30, 2010 and 2009 of approximately $7,000 and $9,000, respectively, is the net result of the subleasing activity in Guam. 13 PRICESMART, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) NOTE 4 – PROPERTY AND EQUIPMENT Property and equipment consist of the following (in thousands): November 30, August 31, Land $ $ Building and improvements Fixtures and equipment Construction in progress Total property and equipment, recorded at historical cost Less: accumulated depreciation ) ) Property and equipment, net $ $ Building and improvements includes net capitalized interest of approximately $3.1 million and $3.2 million as of November 30, 2010 and August 31, 2010, respectively. Construction in progress includes capitalized interest of $636,000 and $445,000 as of November 30, 2010 and August 31, 2010, respectively.For the first three months of fiscal year 2011, the Company recorded approximately $138,000 in translation adjustments that decreased the carrying value of the total property and equipment for the period.For the fiscal year 2010, the Company recorded approximately $267,000 in translation adjustments that increased the carrying value of the total property and equipment for the period. In November 2010, the Company through its Colombian subsidiary acquired approximately 210,000 square feet of land in Barranquilla, Colombia for approximately 12.1 billion Colombian Pesos (the equivalent of approximately $6.5 million United States Dollars as of the acquisition date). The Company plans to construct on this site a new membership warehouse club, expected to open during the summer of 2011.The Company initially paid approximately $4.3 million in November 2010, andupon the completion of certain improvements, expected to occur by March 2011, the Company will then make the final payment of approximately $2.2 million. The Company continued with the development of new warehouse club sites and the expansion of existing warehouse clubs in Latin America and the Caribbean.Construction costs within these two segments for the three months ended November 30, 2010 were approximately $513,000 and $3.8 million, respectively. The Company continued its expansion of the Miami warehouse, recording costs related to the expansionof approximately $151,000 for the first three months of fiscal year 2011.In addition, the Company continued to acquire fixtures and equipment for new warehouse club sites,the expansion of existing warehouse clubs and corporate offices in Latin America, the Caribbean and the UnitedStates.The Companyacquired fixtures and equipment for approximately $1.3 million, $3.4 million and $102,000, respectively, in these segments for the three months ended November 30, 2010.The Companyacquired approximately $567,000 of software and computer hardware during the three months ended November 30, 2010. During the first three months ended November 30, 2009, the Company continued with the development of new warehouse club sites and the expansion of existing warehouse clubs in Latin America and the Caribbean.Construction costs within these two segments for the three months ended November 30, 2009 were approximately $1.8 million and $3.4 million, respectively.In addition, the Company continued to acquire fixtures and equipment for new warehouse club sites,the expansion of existing warehouse clubs and corporate offices in Latin America, the Caribbean and the UnitedStates.The Companyacquired fixtures and equipment for approximately $1.5 million, $1.4 million and $34,000, respectively, in these segments for the three months ended November 30, 2009.The Companyacquired approximately $574,000 of software and computer hardware during the three months ended November 30, 2009. Depreciation and amortization expense for the first three months of fiscal years 2011 and 2010 was approximately $4.2 million and $3.6 million, respectively. 14 PRICESMART, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) NOTE 5 – EARNINGS PER SHARE Basic net income per share is computed by dividing the net income attributable to PriceSmart for the period by the weighted average number of common shares outstanding during the period. Diluted net income per share is computed by dividing the net income attributable to PriceSmart for the period by the weighted average number of common and common equivalent shares outstanding during the period. The Company excludes stock options from the calculation of diluted net income per share when the combined exercise price, average unamortized fair values and assumed tax benefits upon exercise are greater than the average market price for the Company’s common stock because their effect is anti-dilutive. Effective September1, 2009, the Company adopted FASB guidance which addresses whether instruments granted in share-based payment transactions are participating securities and, therefore, have a potential dilutive effect on earnings per share (“EPS”).The following table sets forth the computation of net income per share for the three months ended November 30, 2010 and 2009 (in thousands, except per share amounts): Three Months Ended November30, Net income from continuing operations attributable to PriceSmart $ $ Less: Earnings and dividends allocated to unvested stockholders (277 ) (218 ) Basic undistributed net earnings available to common stockholders from continuing operations attributable to PriceSmart Net earnings available to common stockholders from continuing operations attributable to PriceSmart $ $ Net earnings (loss) available to common stockholders from discontinued operations $
